
	
		II
		110th CONGRESS
		2d Session
		S. 3209
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2008
			Mrs. Hutchison (for
			 herself, Mr. Enzi,
			 Mr. Stevens, Mr. Voinovich, Ms.
			 Murkowski, Mrs. Dole, and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VII of the Civil Rights Act of 1964 to
		  clarify the filing period applicable to charges of discrimination, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Title VII Fairness
			 Act.
		2.FindingsCongress finds the following:
			(1)Filing
			 limitations periods serve important functions. They ensure that all claims are
			 promptly raised and investigated, and, when remediation is warranted, that the
			 violations involved are promptly remediated.
			(2)Limitations
			 periods are particularly important in employment situations, where unresolved
			 grievances have a singularly corrosive and disruptive effect.
			(3)Limitations
			 periods are also particularly important for a statutory process that favors the
			 voluntary resolution of claims through mediation and conciliation. Promptly
			 raised issues are invariably more susceptible to such forms of voluntary
			 resolution.
			(4)In instances in
			 which that voluntary resolution is not possible, a limitations period ensures
			 that claims will be adjudicated on the basis of evidence that is available,
			 reliable, and from a date that is proximate in time to the adjudication.
			(5)Limitations
			 periods, however, should not be construed to foreclose the filing of a claim by
			 a reasonable person who exercises due diligence regarding the person's rights
			 but who did not have, and should not have been expected to have, a reasonable
			 suspicion that the person was the object of unlawful discrimination. Such a
			 person should be afforded the full applicable limitation period to commence a
			 claim from the time the person has, or should be expected to have, a reasonable
			 suspicion of discrimination.
			3.Filing period for
			 charges alleging unlawful employment practicesSection 706(e) of the Civil Rights Act of
			 1964 (42 U.S.C. 2000e–5(e)) is amended by adding at the end the
			 following:
			
				(3)(A)This paragraph shall apply to a charge
				if—
						(i)the charge alleges an unlawful employment
				practice involving discrimination in violation of this title; and
						(ii)the person aggrieved demonstrates that the
				person did not have, and should not have been expected to have, enough
				information to support a reasonable suspicion of such discrimination, on the
				date on which the alleged unlawful employment practice occurred.
						(B)In the case of such a charge, the
				applicable 180-day or 300-day filing period described in paragraph (1) shall
				commence on the date when the person aggrieved has, or should be expected to
				have, enough information to support a reasonable suspicion of such
				discrimination.
					(C)Nothing in this paragraph shall be
				construed to change or modify the provisions of subsection (g)(1).
					(D)Nothing in this paragraph shall be
				construed to apply to a charge alleging an unlawful employment practice
				relating to the provision of a pension or a pension
				benefit.
					.
				
		4.Filing period
			 for charges alleging unlawful practices based on ageSection 7(d) of the Age Discrimination in
			 Employment Act of 1967 (29 U.S.C. 626(d)) is amended—
			(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
			(2)by striking
			 (d) and inserting (d)(1);
			(3)in the third
			 sentence, by striking Upon and inserting the following:
				
					(2)Upon
					;
				and
			(4)by adding at the
			 end the following:
				
					(3)(A)This paragraph shall
				apply to a charge if—
							(i)the charge alleges an unlawful
				practice involving discrimination in violation of this Act; and
							(ii)the person aggrieved demonstrates that the
				person did not have, and should not have been expected to have, enough
				information to support a reasonable suspicion of such discrimination, on the
				date on which the alleged unlawful practice occurred.
							(B)In the case of such a charge, the
				applicable 180-day or 300-day filing period described in paragraph (1) shall
				commence on the date when the person aggrieved has, or should be expected to
				have, enough information to support a reasonable suspicion of such
				discrimination.
						(C)Nothing in this paragraph shall be
				construed to change or modify any remedial provision of this Act.
						(D)Nothing in this paragraph shall be
				construed to apply to a charge alleging an unlawful practice relating to the
				provision of a pension or a pension
				benefit.
						.
			5.Application to
			 other laws
			(a)Americans with
			 Disabilities Act of 1990Section 706(e)(3) of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000e–5(e)(3)) shall apply (in the same manner as such
			 section applies to a charge described in subparagraph (A)(i) of such section)
			 to claims of discrimination brought under title I and section 503 of the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq., 12203),
			 pursuant to section 107(a) of such Act (42 U.S.C. 12117(a)), which adopts the
			 powers, remedies, and procedures set forth in section 706 of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000e–5).
			(b)Conforming
			 amendments
				(1)Civil Rights
			 Act of 1964Section 717 of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e–16) is amended by adding at the end the following:
					
						(f)(1)Subject to paragraph
				(2), section 706(e)(3) shall apply (in the same manner as such section applies
				to a charge described in subparagraph (A)(i) of such section) to complaints of
				discrimination under this section.
							(2)For purposes of applying section
				706(e)(3) to a complaint under this section, a reference in section
				706(e)(3)(B) to a filing period shall be considered to be a reference to the
				applicable filing period under this
				section.
							.
				(2)Age
			 discrimination in employment act of 1967
					(A)In
			 generalSection 15(f) of the Age Discrimination in Employment Act
			 of 1967 (29 U.S.C. 633a(f)) is amended by striking of section
			 and inserting of sections 7(d)(3) and.
					(B)ApplicationFor
			 purposes of applying section 7(d)(3) of the Age Discrimination in Employment
			 Act of 1967 (29 U.S.C. 626(d)(3)) to a complaint under section 15 of that Act
			 (29 U.S.C. 633a), a reference in section 7(d)(3)(B) of that Act to a filing
			 period shall be considered to be a reference to the applicable filing period
			 under section 15 of that Act.
					
